PER CURIAM.
Defendant, appeals from a judgment of conviction of burglary and theft of property valued at more than $2,500, Minn.Stat. §§ 609.52, subd. 2(1); .58, subd. 2(3) (1978). He contends that the trial court prejudicially erred in denying his motions, (a) to prohibit use of defendant’s prior convictions to impeach him if he testified, and (b) to suppress his false statements to the police regarding his name and age in response to their questioning.
Appellant was apprehended with the stolen property in his possession while preparing to leave the scene of the crime. The rulings of the trial court did not, in our opinion, have any material effect on the jury’s verdict.
Affirmed.